Citation Nr: 0948577	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-28 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he incurred a chronic left knee 
disability when he twisted his knee while running during 
basic training.  At his October 2009 hearing, the Veteran 
reported that he did not go to sickbay for treatment because 
he was told he would have to repeat basic training.  He 
testified that "I decided to pull it through, wrap around 
some bandages and left and went back to San Antonio at which 
time my wife took me to Fort Sam [Houston] several times for 
some medication because I was in great pain."  The hearing 
transcript further reflects that the Veteran may have been 
treated at Fort Sam Houston two or three times.  A review of 
the Veteran's claims file reveals that these records have not 
been obtained, and there is no indication that they have 
previously been requested.  Because these records may contain 
evidence that is pertinent to establishing that the Veteran 
was treated for a left knee disability while in service, the 
Board finds that a remand is warranted.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  The 
Court in McLendon observed that the third prong, which 
requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a 
low threshold.  Id. at 83.  

In the case at hand, an August 2005 letter from Dr. D.L.H., 
the Veteran's orthopedic surgeon, reflects that he had 
performed an arthroscopic partial medial meniscectomy on the 
Veteran in July 2005.  This satisfies the first McLendon 
requirement of evidence of a current disability.

With respect to the second McLendon element, the Board notes 
that the Veteran while a lay person, is competent to report 
having twisted his left knee while running during basic 
training.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board therefore finds 
the second McLendon element, evidence of an in-service 
injury, is satisfied.

The third McLendon requirement is satisfied by Dr. DLH's the 
August 2005 letter.  This letter notes that the Veteran 
described his in-service knee injury and that Dr. DLH 
observed that the Veteran's medial meniscus tear appeared to 
be old.  He noted that this finding was entirely consistent 
with the Veteran's reported in-service injury and opined 
"that on a more likely than not basis, his medial meniscus 
tear occurred while he was in basic training."

The Board notes that the Veteran has not yet been scheduled 
for a VA examination in connection this claim.  The Board 
finds that the records and testimony discussed above present 
sufficient evidence of a current left knee disability that 
may be related to the Veteran's military service.  Therefore, 
a remand for a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available medical records 
pertaining to the Veteran from Fort Sam 
Houston, Texas.

2.  Arrange for the Veteran to undergo a 
VA examination to determine whether any 
current left knee disability was incurred 
in or aggravated by the Veteran's military 
service.  The claims folders must be 
thoroughly reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited 
directly from the Veteran.  Any tests and 
studies deemed necessary by the examiner 
should be conducted.  All findings should 
be reported in detail.  

The examiner should diagnose any pertinent 
pathology found.  As to any left knee 
disability identified on examination, the 
VA examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
current left knee disability was incurred 
or aggravated as a result of the Veteran's 
military service.  Any opinion expressed 
must be accompanied by a complete 
rationale.

3.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


